UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-7052



In Re: JOSEPH JOHNSON, JR.,

                                                             Petitioner.




         On Petition for Writ of Mandamus.        (CR-96-180)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Johnson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., filed this mandamus petition requesting

that this court direct the district court to amend its criminal

judgment so as to comply within the dictates of U.S. Sentencing

Guidelines Manual § 5G1.3 (1998). Where there is another available

remedy, mandamus relief is not available.     In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).   Mandamus relief is not a substitute for

appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    Johnson could have challenged his sentence in a direct

appeal of the criminal judgment or in his 28 U.S.C.A. § 2255 (West

Supp. 2001) motion.   He did neither, however. Accordingly, we deny

mandamus relief. We deny Johnson’s motion to proceed in forma pau-

peris.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2